 

   

Case 1:15-cr-00627-ER Document 589 Filed 07/15/19 Page 1 of 13

Henjamin Daneygier, D.D.

February 28, 2039

Re: RAIESH MADDIWAR

Dear Honorable Judge Ramos:

My name is Dr. Ben Dancygier, DDS. | have bean a pediatric dentist since 1999. Rai Maddiwar and |
have known each other since we were classrnates at Forest Hills High School, We later became college
roommates at SUNY Binghamton University from 1988-1989. Rajesh and {as well as our families have
been close friends ever since. My whole family knows Raf and we have all used his legal services for
hoth business and real estate closings. He worked very hard in representing us; we haya referred others
to use his services. Everyone we have referred has spoken highly of him. He is an honest person who

cares about people.

Raj and | started off as pre-medical students an college. in high school we were in advance placement
science classes. We volunteered at a local hospital as interns during the summer months because We
thought kt would give us insight into what being a physician would be like, Although he chose to bea
lawyer rather tnan @ ohysician, | definitely see him as 2 compassionate person whe sincerely enloys
helping others in need.

Raj graduated with high Academic Honors from Binghamton University. { new he would get accepted
infe jaw school and aventually work as an attorney, When he tald me that he was arrested for deceiving
people | was completely dismayed. | could never imagine him participating in such a fraud because itis
not part of his nature. This ts above and beyond his character. Raj has always been a very etnical
person with a high level of integrity. He is an honest person with good character, He is a good father of
two young girls who | know he cares tremendously about. Hie two young daughters are their only
means of support. | know he would never jeopardize his license and cause pain and suffering on
innocent peaple.

iam requesting leniency {n Raj’s sentencing. Having known Raj Maddiwar for as long and to the level}
have Lam convinced that he was taken advantage of by dishonest people who used his license for thelr
own gain. Heisa humble, sincere and good person. i request that he be given mercy in his sentencing
so that he can continue to be a good citizen who will continue to contribute positively ta society. i have
spoken te Raj at lengih about the criminal case and he has expressed remorse and sorrow for the
victims of the crime. He also indicated that he tried to help a few of the victinns as best he could after he
discovered they were defrauded.

Very truly yours,

  

 

 
Case 1:15-cr-00627-ER Document 589 Filed 07/15/19 Page 2 of 13

Cnevanni Soto
5 Pine St.
Elmont NY 11003

Hon. Edgardo Ramos

Thurgood Mashal! United States C courthouse
40 Foley Square

NY NY 10007

 

Dear Judge Kamos,

This letter is concerning Mr. Raj Maddiwar and my past experiences with him professionally and
personally as a friend.

i have worked for several Real Estate investors and developers as well as owned several small
properties in the New York City area oa fon the past approximately 20 years. | have known Raj since
before he became an attorney as a coworker and friend. As a coworker, | remember him doing things
by the book and by the rules of the office. He was the one in the office to ask questions on issues that
were “iffy”, or appeared misleading.

Professionally, | have hired Raj as my counsel for buying, selling, or miscellancous property and
tenant issues many times. Raj has never hesitated in telling me if something was fishy, iffy or rosy.
Raj was also candid in expressing his experience and abilities in a particular aspect of f real estate.
Despite the many years of working with him, I would still have to wait my turn in his office if i came
in without an appointment. During those waiting periods I had chances to speak to other clients who
were waiting and they would express how they were satisfied with his performance.

if] had a situation where there were conflict of issues with partners or otherwise he would turn it down,
He would recommend other attorneys if he felt | was better served slsewhere.

As with anything or anyone else, there can always be small disagreements BUT overall, I always had
or heard positive experiences by working with Raj. Itis easy for me to say he has integ rity, he is

respectable, and if possible ] would recommend him as both a friend and as a profess onal,

Sincerely,

 

4 ntti
3 yo PS

 

Giovannr Soto
Case 1:15-cr-00627-ER Document 589 Filed 07/15/19 Page 3 of 13

Vaughnetie Suesser

158 Southarapton Drive

Massapequa, NY 11758

516-456-8145
March 14. 2019

Hon. Edgardo Ramos
Thurgood Marshall Courthouse
40 Foley Square
New York, N'Y 10007

Re: RATESH MADDIWAR
Dear fudge Ramos:

My name is Vauignette Suesser. have been a title closer since August 2008. Lattend
closings and notarize the closing documents such as deeds and mortgages after witnessing how
they are signed. As part of my duties, 1 observe how attorneys review docaments with buyers
and sellers. | work for many title companies and lam also a Heensed real estate agent.

Asa title closer, it is orily after J am sure the documents were properly explained te the
cHent do I notarize the documents. IfT feel that a person does not want te sign a document or
does not appear to understand what they are signing I do not notarize the documents. J tell the
title company not to record the documents and insure the transaction. T know Raj Maddiwar
would never have mislead anyone int relation to any documents and if a person did not
understand what they were signing he would not have allowed them fo sign if.

Thave done many closings with Raj Maddiwar since 2003. I know that he is an honest
and ethical attorney. Ihave not had one incident with him where @ person signed a document
and then complained later that they did not know what they were signing or that they were
deceived. He isa good lawyer that thoroughly explains documents to clients. Not one tiie
closer or attorney has expressed that he is an unethical person or would attempt to defraud
anyone. It does not seem. part of his nature fo purposefully deceive or hurt anyone.

I request that he be given leniency in his sentencing so that he can continue to be a good
member of the community.

Yours tfuly,
ye { /}
Up LD foongprngoormne
BL pe PER ase
Vaugnette Suesser

Scanned with CamScanner
Case 1:15-cr-00627-ER Document 589 Filed 07/15/19 Page 4 of 13

Aik Mansukhan}
Woodhaven Realty Corp.
83-87 Weaghavet Bivd
_iewniite amas i 41358

P) 927-265-7470 (F =e: G16-

tos

Re: Rajesh Maddiwar

lam writing this letter concerning Mr. Maddiwar who | have known personally
and professionally. As you are well aware — we had a severe recession about
eight years ago and many homeowners faced difficulties in keeping up with their

ep G
mortgage payments. i was one of t vem ee t with some distressed properties

including my hame. | ewe some 8 attorneys to select someone who i

the ought would be the best choic ae save my home and found Mr. Maddiwar to
the most compassionate and caring attorney who could help me save my

rs use,

Mr. Macdiwar diligently structured my mortgage in detail and represented me at

,

tne modinicaton conferences He diligently and relentiessiy pursued a
modification after & adjournment seeking the best solution for me to save my
home. He was finally s supeesat iin his S" attempt and got me a modification at a
rate of 3% for 20 years which enabled me to peacefully retire at the age of 70
instead of lasing my property.

2

laddiwar r conducted

iting Our very

ad
3
is
D
ciel, fe
ey
D
ay
ad
a
~¢
i
ony
ad]
vA
in
a
>
=
oe
= =
D3
=
rele
a
Hogs
nF
z
h
Su
@ in
(3
ae]
oe
~ (BD
ene
0D
~~
CB
tes
S a
ob

salina position and working out @ vary reasonable payment pian. We have
im to many of our cont tacts who have had total satisfaction from
Case 1:15-cr-00627-ER Document 589 Filed 07/15/19 Page 5 of 13

4
‘

i c diewreparlen haar athdr KAaddpwar guiltv verdict
i was therefore shocked and dismayed to hear of Mr. Maddiwar guilly ve
rt

which |

feel could argo be cue tos some unscrupulous predators who wrongi
represented themselves as part of his office t

t business and unjust
i gett oe a Say 2 "Eby a nur
enricnament which Mr. Maddiwar was acetals not a party to. Therefore, your
oo Fak :
OFF ay

‘ % . Dany of apie
honor, | am humbly eae you for leniency eatment for Mr. Maddiwar
me bey of te
who has no previous | OGRE Te to an him te come back and take care of his two
young daughters who he could guide ta a successful career.

 

&
Case 1:15-cr-00627-ER Document 589 Filed 07/15/19 Page 6 of 13

B.P, Properties, ing.
§9.33 48" Avenue
Woodsiele, NY 41377
818.743.1766

March 28, 2019

HON, EGARDO RAMOS
Thurgood Marshall Courthouse
40 Foley Square

New York, NY 10007

RE: Rajesh Maddiwar
Docket No.. S4 16 CR 627-003 (ER)

Your Honor,
This fetter is in support of leniency in the sentencing of Rajesh Maddiwar.

My name is Rajesh Sheth, Vice President of BP Properties, a real estate investment company established
in 1999, i have known Rajesh, first professionally ana then socially, for nearly 20 years.

1

i met Ralesh when working for another real estate investment company, and a friendship quickly
developed. His intelligence, good-natured sense of humor and humility made him a favorite among
peers, subordinates and supervisors alike. | remember being imps ressed when | learned he was working
full-time and studying to be a lawyer by night. In fact, | wes with Rajesh the day he passed the bar exam,
and remember how understandably proud he was. Throughout my association with Rajesh, | know him
ro be an industrious, conscientiaus, considerate, and corrpetent professional cornmitted to his clients.

ram aware of the events regarding Rajesh’s con ESE and | certainly believe that Your Honor will be
judicious in meting out appropriate punishment. | simply wish to underscore my sincere belief that
Rajesh has already suffered extensively for his actions. He will lose ais nard earned law Hcense, and he
has fost credibility in the public eye, and | believe he Is truly despondent regarding what he has put his
‘arally roe His is a good family. Rajesh’s father, mother, and two young deughters will ail suffer the
societal and financial cansequences of his actions, but mey be spared ernotional trauma should Your
Honor so mance

; believe that the suffering of his family, his loss of accreditation for his vocation, and the loss of respect
in the community, as well as those freedoms that he was afforded prior to his felony conviction nave
pained Rajesh sufficiently so as to render him incapable of any malicious thought much less carrying out
any jlegal activity.

Thank you for your consideration.

ij
Respeciatly,
eo wo
Zw Se wd fy a {i

Rajesh Sheth
Case 1:15-cr-00627-ER Document 589 Filed 07/15/19 Page 7 of 13

SEE ere a aero re a RS See ES

      

183-07 Union Turnpike

Fiusning N.Y 41366

‘Phone: 718-479-1500 Fax: 718-479-1502
E-Mail: ben@keneniaw.cam

March 14, 2019
Hon. Edgardo Ramos
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10067

Re: RAJESH MADDIWAR
Sear Judge Ramos:

g of my friend and colleague Raj

The purpose of this letter is to request leniency in the sentencin
Maaddiwar.

lhave known Raj Maddiwar for almost twenty years. I have been an attorney since 1999. T have
done alot of closings with Raj where I represented mostly seller. ] have always observed him to
be a meticulous attorney who connects well with his clients, and he does a good job reviewing
documents at the closings and explain the same to his client. He cared about his clients and has
always looked out fer the best interests of his clients.

In most of my closings, Raj was the buyer attorney while 1 was the seller attorney. If there were
any issues that would undermine or compromise the interest of his client, he would demand that
the closings be adjourned until the problem was rectified. He would make sure that his client
check the houses before the closings so they knew if any repairs were needed. His clients knew
ot he would explain to them all the detail and they knew all closings costs I remember Several
years ago in one of our closing , | made mistake in my adjustments , he immediately brought to
my attention, otherwise it cost me a long time to correct if.

In the light of the foregoing, | do not believe that he deliberately tried to deceive any of the
clients which were the subject of the criminal matter. | was very shocked when | heard the news
of his arrest. In my considered opinion Mr. Maddiwar is an excellent attorney and a good person
who always tries to help others. | understand he may lose his license as a result of what occurred
which will cause an incredible amount of pain and suffering to him and his family. I respectfully
request that he be given leniency so that he can support himself and his two children.

Yours,

Behnam Kahen Esq
Case 1:15-cr-00627-ER Document 589 Filed 07/15/19 Page 8 of 13

Janice May
220-19 93 Ave,
Queens Village, NV 11428
(718)578-9196

Hon, Edgardo Ramos
Thurgood Marshall Courthouse

AD Foley Sq.

New York, NY¥-10007

Re: Rajesh Maddiwar

Dear Judge Ramos:

  
  
  

lose his law
at the court
Tor a man who has

   

é inne nlency and compassio
never been in trouble in his career before.

 

 

 
Case 1:15-cr-00627-ER Document 589 Filed 07/15/19 Page 9 of 13

DeGaetano Law Office. PC

2

 

393 Jericho Turnpike, Suite 208
Mineola MWY 17350;
(516) 622-0686

Juby 18, 2018
HON, EDGARDO RAMOS
Thurgood Marshall Courthouse

40 Foley Square
New York, NY 10007

Ke: Rajesh Maddiwar, Esq.

Hon. Edgardo Ramos:

l arn writing in regard to the referenced attorney, Rajesh Maddiwar. I have known Mr.
Maddiwar pr ofessionally for approximately 18 years. In that time, | have had many instances to
observe ! Mr. Maddiwar’s professional conduct and personal ethics. T have found him to be an
individual of high moral character who works diligently for his clients.

lam writing to encourage you to take the foregoing in to consideration in his sentencing.
If you have any questions, please do not hesitate to contact the undersigned.

Very truly yours,

  

 
Case 1:15-cr-00627-ER Document 589 Filed 07/15/19 Page 10 of 13

5.R. Maddiwar
{08 Sterling Court
Syosset, NY 171791

Thurgood Marshall United States Courthouse
Fon. Edgardo Ramos

40 Foley Square

New York, NY 10007

Re: Rajesh Naddiwar

Dear Honorable Juage Ramos:

This is an appeal for leniency from Balkrishna Maddiwar, father of Rajesh
Maddiwar who was found guilty by a Jury on June 27, 2078.

| respect our judicial system and the verdict of the Jury but i adamanily jee!
that my son was wrongfully convicted. | know my son is an innocent man
who would never intentionally harm anyone with criminal intent.

Ever since | learned on May 21, 2015 that my son was arrestea, | have
been mentally and physically iil, despondent and very worried. | have been
suffering from sleeplessness and stress. My son has experienced torture
as a result of attending what he felt were routine real estate closings. He
was used for his law license by unscrupulous individuals.

| arrived in the United States of America in 1963 and | am a 79 years oid
citizen of the United States of America. | have been married for over 5%
years and have 3 children all of whom are professionals. My younger son
is a Speech Pathologist who works with mentally handicapped children at a
children’s hospital in Ohio. My daughter is an Occupational Therapist wne
works at a school in New Jersey. | am an Occupational Therapist by
profession and worked much of my career with mentally ill children at
Creedmoor Hospital in Queens. None of us have criminal records and are
law abiding citizens. | have raised all of my children to help others which
Rajesh thought he was doing when he conducted these closings. He was
Case 1:15-cr-00627-ER Document 589 Filed 07/15/19 Page 11 of 13

My son is an honest, hard working and caring person. As a result of his
conviction, he will lose his law license. My wife and | worked very nara to
put Rajesh through law school and becoming an attorney was his life's
dream. | respectfully request leniency so that he may support his two
children and pursue an alternate career.

Additionally, | am in failing health due to my age. | need the assistance of
my son Rajesh to help me perform routine daily functions. | cannot rely on
my other two children since they live far away. | will not be able to manage
without his support.

My wife and | wanted to attend the trial but we have mobility issues.
Rajesh did not want us to bear witness to the trial as it would have caused
ohysical strain and it would have been a very emotional experience. i beg
you to show mercy on my son.

Thank you,

 
Case 1:15-cr-00627-ER Document 589 Filed 07/15/19 Page 12 of 13

AMOL MADDIVAR
2726 Edroy Court
Cincinnati, Ohio 45209

July 9, 2018

5.
Fe

Honorable Edgardo Ramos
Thurgood Marshall United States Courthouse
AG Foley Square

New York, NY 16007

Re RAJESH MADDIWAR

Dear Honorable Edgardo Ramos:

My name is Amol Maddiwar, brother of Rajesh Maddiwar, Esq. 1 write this letter
on behalf of my brother and vouch as to his character and integrity. I work as a speech
language pathologist in a hospital and have been practicing for over 7 years. Prior to
entering the the field of speech pathology, I experienced hardship with admission. My
brother played an instrumental role in providing me with guidance and assistance in
gaining admission to graduate school,

My brother has worked very hard to obtain his law license. 1 witnessed how hard
he studied through law school and for the Bar examination. Working in the health care
industry, ] can attest to my brother’s service to his clients. He cares about people and
his clients. My brother has been practicing as an attorney for nearly 20 years. He has
gained the respect and repeat business from loyal clients.

L-was able to provide assistance in my brother’s law office 10 years ago. During
the time I worked at my brother’s practice, I have not witnessed my brother participate
in any unethical or fraudulent conduct. We assisted people who were in foreclosure by
succesfully providing foreclosure defense services and loan modifications. He has
always been fully committed to serving his clients and works long hours to ensure that
his clients’ best interests are being met. He is an honest attorney who is dedicated to his
clients.
Case 1:15-cr-00627-ER Document 589 Filed 07/15/19 Page 13 of 13

Along with being fully dedicated to his clients, my brother is a devoted father and
caregiver to his two kids. He is a loving father and also devoted to his family. He is
always available to help and assist others during a time of need. The purpose of this
letter is help provide some insight and a different perspective of my brother Raj
Maddiwar. lam asking if you could please extend leniency towards my brother when he
is being sentenced.

Regards,

Arool Maddiwar
